In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0443V
                                          UNPUBLISHED


    BRENDA HELMANDOLLAR,                                        Chief Special Master Corcoran
    Administrator of ESTATE OF JOHN
    HELMANDOLLAR,                                               Filed: February 2, 2022

                         Petitioner,                            Special Processing Unit (SPU);
    v.                                                          Damages Decision Based on Proffer;
                                                                Influenza (Flu) Vaccine;; Shoulder
    SECRETARY OF HEALTH AND                                     Injury Related to Vaccine
    HUMAN SERVICES,                                             Administration (SIRVA)

                         Respondent.


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
Respondent.


                                 DECISION AWARDING DAMAGES1

       On April 15, 2020, Brenda Helmandollar, administrator of the estate of John
Helmandollar, filed a petition for compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine Act”). Petitioner
alleges that Mr. Helmandollar suffered a left shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza vaccine received on September 23,
2018. Petition at 1. Petitioner further alleges the vaccine was received in the United States
and Mr. Helmandollar’s injuries lasted more than six months. Petition at ¶¶ 2, 10.
Petitioner filed an affidavit averring that she has never received an award or settlement


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
for Mr. Helmandollar’s vaccine injuries, nor has she filed a civil action. Ex. 8. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

       On January 26, 2022, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for SIRVA. On February 1, 2022, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $52,500.00. Proffer
at 2. In the Proffer, Respondent represented that Petitioner agrees with the proffered
award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $52,500.00 in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision. 3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


 BRENDA HELMANDOLLAR, Administrator
 of the Estate of JOHN HELMANDOLLAR,
                                                      No. 20-443V
                Petitioner,                           Chief Special Master Corcoran
                                                      SPU
 v.

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Procedural History and Items of Compensation

       On January 26, 2022, the Court entered its “Ruling on Entitlement,” (ECF Doc. 30)

finding petitioner entitled to compensation, consistent with the recommendation in respondent’s

January 25, 2022 Rule 4(c) Report. ECF Doc. 28. Specifically, under the Vaccine Injury Table,

decedent John Helmandollar suffered from a shoulder injury related to vaccine administration

(“SIRVA”) presumptively as the result of an influenza vaccination. Respondent now proffers

that petitioner be awarded a lump sum of $52,500.00 for all damages available pursuant to 42

U.S.C. § 300aa-15(a).

       Petitioner represents that she presently is, or within 90 days of the date of judgment will

become, duly authorized to serve as the administrator/executor of the Estate of John

Helmandollar under the laws of the state of Kansas. Respondent’s proffer is contingent on the

following: No payments pursuant to this proffer shall be made until petitioner provides the

Secretary with documentation establishing her appointment as administrator/executor of the

Estate of John Helmandollar. If petitioner is not authorized by a court of competent jurisdiction
to serve as administrator/executor of the Estate of John Helmandollar at the time the payment

pursuant to this proffer is to be made, the payment shall be paid to the party or parties appointed

by a court of competent jurisdiction to serve as administrator/executor of the Estate of John

Helmandollar upon submission of written documentation of such appointment to the Secretary.

       Petitioner has reviewed the foregoing and agrees with the proffered award of

$52,500.00. 1

                                                      Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      HEATHER L. PEARLMAN
                                                      Deputy Director
                                                      Torts Branch, Civil Division

                                                      ALEXIS B. BABCOCK
                                                      Assistant Director
                                                      Torts Branch, Civil Division

                                                      s/ Mallori B. Openchowski
                                                      MALLORI B. OPENCHOWSKI
                                                      Trial Attorney
                                                      Torts Branch, Civil Division
                                                      U.S. Department of Justice
                                                      P.O. Box 146, Ben Franklin Station
                                                      Washington, DC 20044-0146
                                                      Tel.: (202) 305-0660
                                                      mallori.b.openchowski@usdoj.gov


DATED: February 1, 2022




1
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).